                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                             No. 5:17-CR-281-1H


UNITED STATES OF AMERICA,               )
                                        )
                                        )
    v.                                  )
                                        )                    ORDER
                                        )
MARTIN TORRES-MEDINA,                   )
     Defendant.                         )



     This matter is before the court on defendant’s motion to

reconsider    this   court’s   order,       [DE   #60],   denying    defendant’s

motion to withdraw his guilty plea, [DE #62].                  The government

responded,    [DE    #67],   and   defendant      replied,   [DE     #69].   The

government filed a sur-reply, [DE #70], and the time for further

filing has expired.      This matter is ripe for adjudication.

                             PROCEDURAL HISTORY

     On January 30, 2018, this court entered an order denying

defendant’s motion to dismiss the indictment, based on grounds

unrelated to the instant motion.              [DE #38].      On May 7, 2018,

defendant pled guilty without a written plea agreement to one count

of illegal re-entry of a convicted felon under 8 U.S.C. §§ 1326(a)

and (b)(1).     On August 3, 2018, defendant filed a motion to

withdraw guilty plea, [DE #51], which this court denied. [DE #60].
On September 19, 2018, defendant filed the instant motion.           [DE

#62].

                          STATEMENT OF FACTS

      In   1983,   defendant   entered   the   United   States   without

inspection by immigration officers.       [DE #52-1].   On December 22,

1994, defendant was convicted in the 183rd District Court of Harris

County, Texas, of felony possession of more than fifty and less

than two thousand pounds of marijuana and sentenced to a term of

imprisonment of five years.     Id.    On June 22, 1995, defendant was

encountered by a special agent with the U.S. Immigration and

Naturalization Service (“INS”) while detained at the Texas State

Penitentiary in Huntsville, Texas, and determined to be a citizen

of Mexico unlawfully present in the United States.        [DE #1 at 3-

4].

      On August 7, 1996, defendant was served an Order to Show Cause

and Notice of Hearing, while serving a term of imprisonment.         [DE

#52 at 3 and #52-1].       This Order to Show Cause and Notice of

Hearing did not specify the time and place of defendant’s removal

hearing.   Also on August 7, 1996, and on the same form, defendant

waived his right to receive notice of the removal hearing and

requested an immediate deportation hearing.       [DE #52-1 at 5].    On

August 20, 1996, defendant appeared before an immigration judge

for his deportation hearing and was removed from the United States

to Mexico on the same day.       [DE #1 at 4].    He subsequently re-

                                   2
entered the United States four times and has been removed three

times.   [DE #31-4 and DE #1].       On May 7, 2018, defendant pled

guilty to one count of illegal re-entry of an alien deported

subsequent to a felony conviction, in violation of 8 U.S.C.

§§ 1326(a) and (b)(1).

                         COURT’S DISCUSSION

     Defendant moves for the reconsideration of this court’s order

denying his motion to withdraw his guilty plea.     Defendant cites

Pereira v. United States, 138 S. Ct. 2105, 2113-14 (2018), arguing

the immigration court did not have jurisdiction over the 1996

removal hearing because defendant was not provided notice of the

time and place of his removal hearing in his Order to Show Cause

of August 7, 1996.   The government counters that Pereira does not

apply, and the immigration court had jurisdiction to enter its

removal order.

     A. Pereira

     In Pereira, noting it was deciding a narrow question, the

Supreme Court addressed the following issue: “If the Government

serves a noncitizen with a document that is labeled ‘notice to

appear,’ but the document fails to specify either the time or place

of the removal proceedings, does it trigger the stop-time rule?”

Pereira, 138 S. Ct. at 2110.     The majority held precisely that

“[a] putative notice to appear that fails to designate the specific

time or place of the noncitizen’s removal proceedings is not a

                                 3
‘notice to appear under section 1229(a),’ and so does not trigger

the stop-time rule.1”       Id. at 2113-14.

      While Pereira did not specifically address the jurisdiction

of immigration courts, defendant asks this court to extend the

holding of Pereira to find that because a Notice to Appear that

does not designate the specific time and place is not a notice to

appear under section 1229(a), the immigration court lacked subject

matter    jurisdiction      over   defendant’s           1996   removal    hearing.

Several courts have thus extended Pereira’s holding. See United

States v. Cruz-Jimenez, No. A-17-CR-00063-SS, 2018 WL 5779491, at

*8 (W.D. Tex. Nov. 2, 2018) (finding “[defendant’s] prior removal

was invalid because a charging document was never filed sufficient

to vest the immigration court with jurisdiction.”); United States

v. Zapata-Cortinas, No. SA-18-CR-343-OLG, 2018 WL 4770868, at *2

(W.D. Tex. Oct. 2, 2018) (holding “a [Notice to Appear] that fails

to   include   the   time   and    date       of   the   hearing   fails   to   vest

jurisdiction for a removal proceeding in an immigration court.”);

United States v. Pedroza-Rocha, No. 3:18-CR-1286, DE #53, (W.D.

Tex. Sept. 21, 2018) (holding “[b]ecause [defendant’s] Notice to



1 The “stop-time” rule applies to another rule under the Illegal Immigration
Reform and Immigrant Responsibility Act, (“IIRIRA”), which provides that “aliens
who are subject to removal proceedings may be eligible for cancellation of
removal, if among other things, they have been physically present in the United
States for a continuous period of ten years or more.” United States v. Larios-
Ajualat, No. 18-10076-JWB, 2018 WL 5013522, at *2 (D. Kan. Oct. 15, 2018)
(citing U.S.C. § 1229b(b)(1)(A)). The stop-time rule provides “a period of
continuous residence is deemed to end when the alien ‘is served with a notice
to appear under section 1229(a).’” Id. (citing U.S.C. § 1229b(d)(1)).

                                          4
Appear lacked a date and time, it was invalid and failed to vest

jurisdiction in the immigration court that ordered him removed.”);

and   United   States    v.   Virgen-Ponce,      320   F.Supp.3d    1164,    1166

(E.D.Wa. 2018) (holding “[l]ack of a statutorily compliant Notice

to Appear in Defendant’s case means that the immigration court did

not have jurisdiction.”).

      However,   these    cases    rely     on   the    assumption    that     an

immigration court’s jurisdiction over a matter is derived from a

proper § 1229 Notice to Appear.          This court finds Pereira does not

apply to this defendant’s case for two main reasons.                    First,

defendant’s removal hearing took place before the enactment of

IIRIRA and therefore § 1252b, rather than § 1229(a), applied to

his charging document, an Order to Show Cause.                Second, Fourth

Circuit precedent supports the finding that immigration courts are

vested with jurisdiction by regulation and not by statute.

      B. Governing Statute and Regulation in 1996

      This court need not decide in this case the issue of how far

Pereira’s holding extends because the statute at issue in Pereira,

8   U.S.C.   § 1229(a)(1),     differs    from   the   statute     relevant   to

defendant’s removal hearing in 1996, 8 U.S.C. § 1252b(a)(1).

      The Illegal Immigration Reform and Immigrant Responsibility

Act, (“IIRIRA”), Pub.L. No. 104-208, § 308(b)(9), 110 Stat. 3009

was enacted on September 30, 1996, and became effective on April

1, 1997.     See Martinez-Garcia v. Ashcroft, 366 F.3d 732, 733-34

                                      5
(9th Cir. 2004). The enactment of IIRIRA affected the commencement

of removal proceedings, including both the regulations and the

relevant statutes such as § 1252b and § 1229(a)(1).             United States

v. Fernandez, No. 1:18-CR-307, 2018 WL 5929632, at *4 (E.D. Va.

Nov. 13, 2018) (citing Martinez-Garcia, 366 F.3d at 732).

      While the regulation governing jurisdiction of immigration

courts remained substantially the same,2 vesting jurisdiction upon

filing of a charging document, the name of the charging document,

the “written instrument which initiates a proceeding before an

immigration judge,” did change.3           8 C.F.R. § 1003.13.

      For    proceedings     initiated       pre-IIRIRA,    these     charging

documents included an Order to Show Cause, while under IIRIRA,

these documents include a Notice to Appear.             8 C.F.R. § 1003.13.

The   parties    do   not   dispute    that    the   charging    document    in

defendant’s 1996 removal was an Order to Show Cause, not a Notice

to Appear.

      Notably, not only the name of the charging document, but also

its requirements, changed.          Pre-IIRIRA, 8 U.S.C. § 1252b(a)(1)



2 The section location of the regulations in the Code of Federal Regulations
addressing removal proceedings changed in 2003.     See 8 C.F.R. § 3.12 et seq
(1996) and 8 C.F.R. § 1003.12 et seq. For example, in 1996, the regulation
addressing an immigration court’s jurisdiction was provided at 8 C.F.R.
§ 3.14(a). By 2003, this regulation was provided at 8 C.F.R. § 1003.14(a).
3 Compare 8 C.F.R. § 3.14(a) (1996) (“Jurisdiction vests, and proceedings before

an Immigration Judge commence, when a charging document is filed with the
Immigration Court by the Service, except for bond proceedings as provided in 8
CFR 3.19 and 8 CFR 242.2(b).”) with 8 C.F.R. § 1003.14 (“Jurisdiction vests,
and proceedings before an Immigration Judge commence, when a charging document
is filed with the Immigration Court by the Service.”).

                                       6
provided the required contents of an Order to Show Cause.             8 U.S.C.

§ 1252b (repealed Sept. 30, 1996).              Under IIRIRA, 8 U.S.C. §

1229(a)(1) provides the required contents of a Notice to Appear.4

8 U.S.C. § 1229(a).        “Under both regimes, proceedings commence

with the filing of the charging document with the immigration

court-not with service upon the alien.”               Id. (citing Jimenez-

Angeles v. Ashcroft, 291 F.3d 594, 597-98 (9th Cir. 2002)).

      However,    pre-IIRIRA,    neither    8   U.S.C.   § 1252b(a)(1)5     nor

§ 1252b(a)(2) required         notice of the time and place at which

proceedings would be held.           8 U.S.C. § 1252b(a)(1); 8 U.S.C.



4 While the contents of an Order to Show Cause for the purpose of giving notice
to the defendant were governed by § 1252b(a)(1), the contents of an Order to
Show Cause for the purpose of vesting the immigration court with jurisdiction
were governed by the regulation, 8 C.F.R. § 3.15. Similarly, while the contents
of a Notice to Appear for the purpose of giving notice to the defendant are
governed by § 1229(a), the contents of a Notice to Appear for the purpose of
vesting an immigration court with jurisdiction are governed by the regulation,
8 C.F.R. § 1003.15.
5 (a) Notices. (1) Order to show cause. In deportation proceedings under section

242 [8 USCS § 1252], written notice (in this section referred to as an "order
to show cause") shall be given in person to the alien (or, if personal service
is not practicable, such notice shall be given by certified mail to the alien
or to the alien's counsel of record, if any) specifying the following:
(A) The nature of the proceedings against the alien.
(B) The legal authority under which the proceedings are conducted.
(C) The acts or conduct alleged to be in violation of law.
(D) The charges against the alien and the statutory provisions alleged to have
been violated.
(E) The alien may be represented by counsel and the alien will be provided a
list of counsel prepared under subsection (b) (2).
(F) (i) The requirement that the alien must immediately The requirement that
the alien must immediately provide (or have provided) the Attorney General with
a written record of an address and telephone number (if any) at which the alien
may be contacted respecting proceedings under section 242 [8 USCS § 1252].
(ii)   The requirement that the alien must provide the Attorney General
immediately with a written record of any change of the alien's address or
telephone number.
(iii) The consequences under subsection (c)(2) of failure to provide address
and telephone information pursuant to this subparagraph.”              8 U.S.C.
§ 1252b(a)(1) (repealed Sept. 30, 1996).

                                       7
§ 1252b(a)(2)(A)(i) (repealed Sept. 30, 1996).                    8 U.S.C. §

1252b(a)(2) dictates an alien shall receive notice of the “time

and place at which the proceedings will be held,” either “in the

order to show cause or otherwise.” 8 U.S.C. § 1252b(a)(2) (repealed

Sept. 30, 1996).

      When defendant was issued an Order to Show Cause in 1996 pre-

IIRIRA, the time and place of hearing were not required by statute,

8 U.S.C. § 1252(b).       Additionally, the applicable regulation did

not require an Order to Show Cause to provide the time and place

of hearing.     8 C.F.R. § 3.15 (1996).6         Further, 8 C.F.R. § 3.18

did not require the Order to Show Cause as a document to state the


6 8 C.F.R. § 3.15 provided:
            (a) In the Order to Show Cause, the Service shall
            provide the following administrative information to the
            Executive Office for Immigration Review. Omission of
            any of these items shall not provide the alien with any
            substantive or procedural rights: (1) The alien’s names
            and any known aliases; (2) The alien’s address; (3) The
            alien’s registration number, with any lead alien
            registration number with which the alien is associated;
            (4) The alien’s alleged nationality and citizenship;
            (5) The language that the alien understands; (b) The
            Order to Show Cause must also include the following
            information: (1) The nature of the proceedings against
            the alien; (2) The legal authority under which the
            proceedings are conducted; (3) The acts or conduct
            alleged to be in violation of the law; (4) The charges
            against the alien and the statutory provisions alleged
            to have been violated; (5) Notice that the alien may be
            represented, at no cost to the government, by counsel
            or other representative authorized to appear pursuant
            to 8 CFR 292.1; (6) The address of the Immigration Court
            where the Service will file the Order to Show Cause;
            and (7) A statement that the alien must advise the
            Immigration Court having administrative control over
            the Record of Proceeding of his or her current address
            and telephone number and a statement that failure to
            provide such information may result in an in absentia
            hearing in accordance with § 3.26.
8 C.F.R. § 3.15(a)&(b) (1996).

                                       8
time, place, and date, but instead provided “[a]ll cases shall be

scheduled by the Immigration Court.              The Immigration Court shall

be responsible for providing notice of the time, place, and date

of the hearing to the government and respondent/applicant.”                   8

C.F.R. § 3.18 (1996).

      In contrast, Under IIRIRA, 8 U.S.C. § 1229 provides the

requirements for the charging document known as a Notice to Appear

and specifically requires notice of the time and place.                8 U.S.C.

§ 1229(a)(1)(G)(i).7

      This court finds that at the time of defendant’s removal

hearing, the charging document was not required, by statute or

regulation, to include the time and place of hearing.                See United

States v. Fernandez, No. 1:18-CR-307, 2018 WL 5929632, at *4 (E.D.

Va.   Nov.   13,   2018)   (“Neither       the   INA   nor   the   implementing

regulations then in force required that the order to show cause

had to specify the time and place of the hearing. See 8 U.S.C. §

1252b(a)(2)(A) (1988 & Supp. V 1993); 8 C.F.R. § 3.15(b) (1993).”).

      C. Jurisdiction of Immigration Courts

      The Attorney General has been given the authority by Congress,

both pre-IIRIRA and under IIRIRA, to establish regulations to


7 (a) Notice to Appear (1) In general. In removal proceedings under section
1229a of this title, written notice (in this section referred to as a “notice
to appear”) shall be given in person to the alien (or, if personal service is
not practicable, through service by mail to the alien or to the alien's counsel
of record, if any) specifying the following: . . .
 (G)(i) The time and place at which the proceedings will be held.


                                       9
govern removal proceedings.          Compare 8 U.S.C. § 1103(g)(2) (“The

Attorney General shall establish such regulations, prescribe such

forms of bond, reports, entries, and other papers, issue such

instructions,    review       such    administrative       determinations          in

immigrations proceedings, delegate such authority, and perform

such other acts as the Attorney General determines to be necessary

for carrying out this section.”) with 8 U.S.C. § 1252(b) (repealed

Sept. 30, 1996) (“Proceedings before a special inquiry officer

acting under the provisions of this section shall be in accordance

with such regulations, not inconsistent with this Act, as the

Attorney General shall prescribe.”).

     The   Fourth      Circuit       has     previously     acknowledged          the

regulations are the source of an immigration court’s jurisdiction.

See Shogunle v. Holder, 336 Fed. App’x 322, 324 (4th Cir. 2009)

(“However, because DHS did not file the notice with the immigration

court prior to Shogunle’s original hearing, the court did not have

jurisdiction     on     the       hearing    date.”)      (citing      8     C.F.R.

§ 1003.14(a)).

     At the time of defendant’s removal hearing, the immigration

court would have had jurisdiction over his case based upon the

filing of an order to show cause.                 The regulations provided

that “[j]urisdiction vests, and proceedings before an Immigration

Judge   commence,     when    a   charging    document    is   filed       with   the

Immigration Court by the Service, except for bond proceedings as

                                       10
provided in 8 CFR 3.19 and 8 CFR 242.2(b).”                  8 C.F.R. § 3.14

(1996).      There is no assertion by the parties that the order to

show cause was not filed with the immigration court, therefore

defendant’s       argument     that    the     immigration     court    lacked

jurisdiction is without merit.               See United States v. Romero-

Caceres, No. 1:18-CR-354, 2018 WL 6059381, at *7 (E.D. Va. Nov.

19, 2018) (“Indeed § 1229(a) describes the information for which

an alien subject to a removal proceeding must be given notice; the

standard for determining how and when the immigration court’s

jurisdiction vests is found only in the regulations.”) (citing 8

U.S.C. § 1229(a) and 8 C.F.R. § 1003.13-15); United States v.

Cortez, No. 6:18-CR-22, 2018 WL 6004689, at *3 (W.D. Va. Nov. 15,

2018) (“The Court finds that 8 C.F.R. § 1003.14 and § 1003.15—not

8   U.S.C.    §   1229(a)(1)   and    Pereira's      interpretation    of   that

statutory      provision—control      when     and     how   subject    matter

jurisdiction vests in an immigration court.”);               United States v.

Saravia-Chavez, No. 3:18-CR-00016, 2018 WL 5974302, at *4 (W.D.

Va. Nov. 14, 2018) (same); United States v. Ramos-Delcid, No. 3:18-

CR-20, 2018 WL 5833081, at *3 (W.D. Va. Nov. 7, 2018) (“Neither

Pereira nor 8 U.S.C. § 1229(a) control when and how subject matter

jurisdiction over a removal proceeding vests in an immigration

court. Rather, separate federal regulations promulgated by the

Attorney General dictate when and how an immigration court gains

subject matter jurisdiction.”).

                                       11
     Finding that the immigration court had jurisdiction over

defendant’s removal hearing in 1996, defendant’s motion is without

merit and is DENIED.

                                CONCLUSION

     For the foregoing reasons, defendant’s motion to reconsider

his motion to withdraw his guilty plea, [DE #62], is hereby DENIED.

The court upholds its prior order denying the motion to withdraw

guilty plea.   Defendant’s sentencing hearing is scheduled for this

court’s   January   8,   2019   term   of   court   at   the   United   States

Courthouse in Greenville, North Carolina.

     This 4th day of December 2018.



                            _______________________________________
                            MALCOLM J. HOWARD
                            Senior United States District Judge

At Greenville, NC
#35




                                       12
